Citation Nr: 1214629	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  10-07 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Whether the Appellant is entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The Appellant alleges that he was in the Commonwealth Army of the Philippines in service of the Armed Forces of the United States (USAFFE), including the recognized guerrillas in the service of the Armed Forces of the United States.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in September 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center and U.S. Army Reserve Personnel Center have certified, and re-certified, that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States. 


CONCLUSION OF LAW

The Appellant does not have recognized active military service as required to establish eligibility for Filipino Veterans Equity Compensation Fund benefits.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The U.S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, the VCAA is not applicable.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing Law

The Appellant seeks a one-time payment from the Filipino Veterans Equity Compensation Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 (enacted February 17, 2009) (to be codified in Title 38 of the United States Code:  Veterans' Benefits).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.  The Secretary of VA is to administer the fund consistent with applicable provisions of the Title 38 of the United States Code.  

Under Section 1002, an eligible person is any person:  (1) who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (2) any person who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and 



(3) any eligible person was discharged or released from service under conditions other than dishonorable.  See 38 C.F.R. § 3.40 (eligibility for VA benefits for certain Philippine service).

For the purpose of establishing evidence of service, the Department of Veterans Affairs may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:  (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a). 

When the claimant does not submit evidence of service or the evidence submitted does not meet the stated requirements, the Department of Veterans Affairs will request verification of service from the service department.  38 C.F.R. § 3.203(c).

The findings of the U.S. service department verifying a person's service are binding on VA for the purpose of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992).

Facts and Analysis

The Appellant alleges qualifying service in the Commonwealth Army of the Philippines in service of the Armed Forces of the United States (USAFFE), including in the recognized guerrilla forces in service of the Armed Forces of the United States. 





As proof of qualifying service, the claims file contains numerous copies of documents submitted by the Appellant throughout the course of his appeal, and earlier in connection with prior claims for VA benefits, including the following:  a letter, dated in April 1961, from The Philippine National Red Cross, informing the Appellant of an award of compensation on the basis of his World War II prisoner of war status; Special Orders Number 159, dated in June 1946, of the Philippine Commonwealth Army, indicating that the Appellant was reverted into inactive status; an affidavit of Dr. JPS, signed in December 1994, attesting that he knew the Appellant personally as a World War II veteran and that he treated him in May 1948; a letter dated in October 1978 from the Philippine Veterans Affairs Office, certifying that the Appellant was a veteran of World War II who served with the Marinduque Guerrilla Forces; an Enlistment Record dated in December 1941 and Final Indorsement dated in June 1946, relative to the Appellant's member status in the Philippine Commonwealth Army; various Philippine Commonwealth Army Extracts, dated in December 1944, August 1945, December 1945, and May 1946, relative to the Appellant's transfer and temporary military promotions; a letter, dated in June 1967, from the Philippine Department of Finance, Back Pay Office, notifying the Appellant that he may use an enclosed certificate (a copy of which was included) in payment of taxes, hospital bills, etc. in recognition of his rights to back pay for his military service from March 1942 to February 1945; an Extract dated in May 1941, from Philippine Army Headquarters, ordering the Appellant to a named military mobilization center; a letter dated in August 1947, from the mayor of Rizal, certifying that the Appellant resided in his municipality and was called to active duty in December 1941; an affidavit dated in September 1947 of an individual who attested that he knew the Appellant was a member of the Marinduque Guerrilla Unit beginning in November 1943; Philippine Army A.G.O. Form No. 55, dated in June 1946, indicating the Appellant's record of service; an affidavit dated in May 1960 of an individual who attested that he knew the Appellant was called into active duty in December 1941, was among those taken prisoner of war, and escaped from the Bataan death march to join guerrilla forces;




a color photo of four different, unidentified military decorations; various service personnel records of the Appellant from the Philippine Commonwealth Army; a letter dated in April 1979 from the Philippine Ministry of National Defense, certifying that the Appellant was entitled to veterans preference in acquisition of public agricultural lands; various identification cards of the Appellant, showing among other things that he was a life member of the Veterans Federation of the Philippines; an application for old age pension (veteran), filed in August 1990 at the Philippine Veterans Affairs Office; a certification (Form AGNR2) dated in April 1999 from General Headquarters, Armed Forces of the Philippines in Quezon City, noting the Appellant's basic military service information; and an affidavit signed in March 1960, from the Appellant, attesting to his military service with the Commonwealth Army and guerrilla forces during World War II.   

The RO in July 2011 also received copies of documents from the Adjutant General of Quezon City in connection with a request for additional records to support the Appellant's claim.  These Philippine Army service personnel records were duplicates of previously received documents cited above.  

As the documents submitted by the Appellant and the Adjutant General of Quezon City were not issued by a U.S. service department, the RO relied on verification of service from the National Personnel Records Center (NPRC), which in September 2010, certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

After submission of the additional documents from the Adjutant General of Quezon City, the NPRC in October 2011 re-certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  





In relation to earlier claims for VA benefits, the U.S. Army Reserve Personnel Center in May 1995 and January 1996 likewise certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United State Armed Forces. 

As the documents from the Appellant and from the Adjutant General of Quezon City fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, because the records are not official documents of the appropriate United States service department, the documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund.

The Board acknowledges the Appellant's contentions that the documentation he supplied show he was truly a World War II veteran and entitled to the VA benefit sought, but finds that the Manila RO correctly applied the relevant provisions of the law and regulations in regard to determining the Appellant's eligibility for Filipino Veterans Equity Compensation Fund benefits under the American Recovery and Reinvestment Act.  For the purpose of ascertaining whether a claimant has the requisite military service, the provisions of 38 C.F.R. § 3.203 have been followed.  The submitted evidence from the Appellant and from the Adjutant General of Quezon City does not constitute evidence issued by a service department of the United States military.

As previously found, valid military service has not been certified through a United States service department.  Further, the Appellant has provided no additional evidence to warrant another request for certification from the service department.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994) (recertification with evidence of erroneous spelling of name); Capellan v. Peake, 539 F.3d 1373(Fed. Cir. 2008) (recertification when there is newly received relevant evidence since the negative certification).  



As the U.S. service department, through the NPRC and the U.S. Army Reserve Personnel Center, certified and re-certified, that the Appellant did not serve as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the United State Armed Forces, the finding is binding on VA for the purpose of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530(1992). 

Therefore, the Board concludes that the Appellant is not eligible for, that is, he is not legally entitled to the Filipino Veterans Equity Compensation Fund benefit under the American Recovery  and Reinvestment Act § 1002, Pub. L. No. 111-5.  As the law is dispositive, the claim must be denied because of the lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The Appellant is not eligible for benefits from the Filipino Veterans Equity Compensation Fund, and the appeal is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


